The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2014

                                       No. 04-14-00728-CR

                                         Aghil ANSARI,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 386397
                     The Honorable Monica A. Gonzalez, Judge Presiding


                                         ORDER
        On November 24, 2014, the interim Chief Public Defender of Bexar County, Texas filed
a motion asking this court to abate this appeal to the trial court for a determination of whether
appellant is in fact indigent and entitled to representation by the Bexar County Public Defender’s
Office.

         The motion is GRANTED and this cause is ABATED and REMANDED to the trial court
for it to make appropriate findings and rule on these issues:

       (1)     Does appellant desire to prosecute his appeal?

       (2)     Is appellant indigent? If appellant is indigent and desires to prosecute his
               appeal, the trial court should take steps necessary to ensure effective
               assistance of counsel, including the appointment of new counsel, if
               necessary.

        We further ORDER the trial court to file in this court, no later than January 5, 2015, (1) a
reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s
written findings of fact and conclusions of law on the above issues.

       All other appellate deadlines are suspended until further notice from this court.
                                              _________________________________
                                              Sandee Bryan Marion, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court